Case 1:19-cv-08147-AJN Document 17 Filed 01/21/20 Page lofi

 

a SORIT DTD cal
LAW OFFICES OF NOLAN KLEIN, P.A. . I \-pronnivsa COUNSELORS

crass TT TT — ‘
5550 GLADES ROAD, SUITE 500 '
BOCA RATON, FL 33431
PH: (954) 745-0588

 

Hector V. Ramirez, Esq.

ramirez@nklegal.com
~ AAW. 2 2 2020..

i,
[hos
January 21, 2024) eee weed

VIA ECF

Honorable Judge Alison Nathan
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

 

The Initial Pretrial Conference in this matter
is hereby adjourned to February 21, 2020 at
3:45 p.m.

 

 

 

Re: Mercer v. Blue Diamond, LLC
SDNY Case No.: 19-cv-08147

Dear Judge Nathan,

This office represents the Plaintiff, STACEY MERCER, in the above-captioned case. An
initial pre-trial conference is scheduled for January 24, 2020 at 3:15 p.m.

To date, Counsel for Defendant, BLUE DIAMOND, LLC, has not made an appearance
and responses were due on December 30, 2019. However, Plaintiff would like an opportunity to
reach out and try to get Defendant to participate in the action instead of seeking a default. As
such, Plaintiff respectfully requests that this Court adjourn the conference to an alternate date
and time to allow Defendant to make an appearance or to move for default against them. This is
our first request for an adjournment of this conference, and the request will not prejudice any
parties or affect any other scheduled dates.

We thank the Court for your time and consideration in this matter.
Respectfully Submitted,

\ ~.} =? Law Offices of Nolan Klein, P.A.

  

ww By: __ /s/ Hector V. Ramirez
Airen STATES DISTRICT JUDGE (HR3270)

  

HVR/amd

 

 
